The statute known as the "Garage Keepers' Lien act," originally enacted in 1915 (Pamph. L., p. 556), as amended, provides in its second section a procedure for the judicial ascertainment of the rights of parties concerned, owner, party entitled to possession, and lienor; and of the amount justly due the lienor if anything. The procedure is not an action at common law, though the act speaks of a "writ of replevin" and contemplates a taking of the property on giving a bond or making a deposit in court to secure the claimant. But a cursory glance at the act will show that the whole proceeding is special and statutory.
This being so, our ancient rule that such proceedings are reviewable only by certiorari becomes applicable; and as recently as 1927, in the case of Knapp v. Kremer,103 N.J.L. 227, this court so decided. An important reason for holding the parties to this prerogative writ is mentioned in the cited cases of City Bank v. O'Mara, 88 Id. 499, andGordon v. Pannaci, 90 Id. 392.
The appeal will be dismissed.